FILED
                            NOT FOR PUBLICATION
                                                                              MAR 10 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARIO ALEXANDER BERNABE                          No.   20-70235
LORENZO,
                                                 Agency No. A206-448-521
              Petitioner,

 v.                                              MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 8, 2021**
                             San Francisco, California

Before: McKEOWN and IKUTA, Circuit Judges, and ERICKSEN,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Joan N. Ericksen, United States District Judge for the
District of Minnesota, sitting by designation.
      Mario Alexander Bernabe Lorenzo, a native and citizen of Guatemala, seeks

review of a decision of the Board of Immigration Appeals (BIA) affirming the

decision of an Immigration Judge (IJ) to deny Lorenzo’s application for asylum,

withholding of removal, and relief under the Convention Against Torture (CAT).

We have jurisdiction under 8 U.S.C. § 1252(a)(1), and we deny the petition for

review.

      Substantial evidence supports the agency’s determination that Lorenzo could

relocate safely and reasonably to Huehuetenango, which defeats Lorenzo’s

applications for asylum and withholding of removal. 8 U.S.C. § 1231(b)(3)(A); 8

C.F.R. § 1208.13(b)(1), (3) (2019); 8 C.F.R. § 1208.16(b)(1), (3) (2019); see Singh

v. Whitaker, 914 F.3d 654, 659, 661 n.2 (9th Cir. 2019). Lorenzo had previously

relocated to Huehuetenango, where he resided for 20 months without harm from

any security committee or other persecutor, completed Spanish-language high

school, and secured employment despite discrimination suffered due to his Mam

Mayan ethnicity. The record does not support Lorenzo’s contention that the local

security committees coordinate their activities nationwide. Therefore, the

government overcame the presumption of a well-founded fear of future persecution

and the unreasonableness of relocation.




                                          2
       Because Lorenzo could safely relocate to Huehuetenango, substantial

evidence also supports the agency’s determination that Lorenzo failed to establish

that it was more likely than not that he would be tortured upon his return to

Guatemala. 8 C.F.R. § 1208.16(c)(2)–(3) (2019); cf. Xochihua-Jaimes v. Barr, 962

F.3d 1175, 1186 (9th Cir. 2020).

       Contrary to Lorenzo’s argument, the record demonstrates the IJ’s

consideration of record evidence regarding government involvement with local

security committees and Guatemala’s country conditions. Therefore, Lorenzo fails

to overcome the presumption that the agency reviewed all evidence of record. See

Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006) (presumption for the

BIA); Fakhry v. Mukasey, 524 F.3d 1057, 1066 n.12 (9th Cir. 2008) (presumption

for the IJ).

       PETITION DENIED.




                                          3